Exhibit 10.1

ASSET AND SHARE PURCHASE AGREEMENT

dated as of

August 21, 2009

between

SPANSION LLC

and

POWERTECH TECHNOLOGY INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE 1 Definitions       Section 1.01. Definitions    1   
Section 1.02. Other Definitional and Interpretative Provisions    7 ARTICLE 2
Purchase and Sale    7    Section 2.01. Purchase and Sale    7    Section 2.02.
Excluded Assets    8    Section 2.03. Assumed Liabilities    8    Section 2.04.
Excluded Liabilities    9    Section 2.05. Purchase Price; Purchase Price
Adjustment    9    Section 2.06. Allocation of Purchase Price    11    Section
2.07. Closing    12    Section 2.08. Further Assurances    12 ARTICLE 3
Representations and Warranties of Seller    12    Section 3.01. Corporate
Existence and Power    13    Section 3.02. Corporate Authorization    13   
Section 3.03. Governmental Authorization    13    Section 3.04. Noncontravention
   13    Section 3.05. Required Consents    14    Section 3.06. Condition of the
Purchased Assets; Title    14    Section 3.07. Suzhou Financials; No Undisclosed
Liabilities    14    Section 3.08. Subsidiary Contracts    15    Section 3.09.
Litigation    15    Section 3.10. Compliance with Laws    15    Section 3.11.
Insurance Coverage    16    Section 3.12. Affiliate Transactions    16   
Section 3.13. Finders’ Fees    16    Section 3.14. Employees    16    Section
3.15. Environmental Compliance    17    Section 3.16. Tax Matters    17   
Section 3.17. Product Liability    17    Section 3.18. Intellectual Property   
18 ARTICLE 4 Representations and Warranties of Buyer    18    Section 4.01.
Corporate Existence and Power    18    Section 4.02. Corporate Authorization   
18    Section 4.03. Governmental Authorization    18    Section 4.04.
Noncontravention    18    Section 4.05. Purchase Price    18    Section 4.06.
Finders’ Fees    19    Section 4.07. Investment Representations    19

 

i



--------------------------------------------------------------------------------

ARTICLE 5 Covenants

   19

Section 5.01. Pre-Close Conduct

   19

Section 5.02. Commercially Reasonable Efforts; Further Action and Assurances

   21

Section 5.03. Access to Information

   22

Section 5.04. Notices of Certain Events

   22

Section 5.05. Confidentiality

   22

Section 5.06. Public Announcements

   23

Section 5.07. Employee Matters

   23

Section 5.08. Tax Matters

   23

Section 5.09. Intercompany Accounts

   25

Section 5.10. Legends

   25

Section 5.11. Post-Close Conduct of Buyer

   25

Section 5.12. Supplement to Seller Disclosure Schedules

   26

ARTICLE 6 Conditions to Closing

   26

Section 6.01. Conditions to Obligations of Buyer and Seller

   26

Section 6.02. Conditions to Obligation of Buyer

   27

Section 6.03. Conditions to Obligation of Seller

   27

ARTICLE 7 Survival; Indemnification; Escrow Provisions

   28

Section 7.01. Survival

   28

Section 7.02. Indemnification; Escrow Provisions

   28

Section 7.03. Procedures; Disputes

   30

Section 7.04. Defense of Third Party Claims

   31

Section 7.05. Calculation of Damages

   31

Section 7.06. Exclusive Remedy

   32

Section 7.07. Adjustment to Purchase Price

   32

ARTICLE 8 Termination

   32

Section 8.01. Termination

   32

Section 8.02. Termination Post-Close

   33

Section 8.03. Effect of Termination

   33

ARTICLE 9 Miscellaneous

   34

Section 9.01. Notices

   34

Section 9.02. Amendments and Waivers

   34

Section 9.03. Expenses

   35

Section 9.04. Successors and Assigns

   35

Section 9.05. Governing Law

   35

Section 9.06. Dispute Resolution Procedures

   35

 

ii



--------------------------------------------------------------------------------

   Section 9.07. WAIVER OF JURY TRIAL    35    Section 9.08. Counterparts;
Effectiveness    35    Section 9.09. Entire Agreement; Mutual Drafting; Headings
   36    Section 9.10. Bulk Sales Laws    36    Section 9.11. Severability    36
   Section 9.12. Specific Performance    36 3.    Arbitration.    1

EXHIBITS

 

Exhibit A    Form of Assignment and Assumption Agreement Exhibit B    Form of
Bill of Sale Exhibit C    Form of Promissory Note Exhibit D    Form of Supply
Agreement Exhibit E    Form of Transition Services Agreement SCHEDULES
Schedule 1.01(a)    Designated Assets of Singapore Subsidiary Schedule 1.01(b)
   Designated Assets of Suzhou Subsidiary Schedule 1.01(c)    Seller’s Knowledge
Schedule 1.01(d)    Subsidiary Contracts Schedule 2.01(b)    Purchased Tangible
Assets Schedule 2.02(a)    Fixed Assets Excluded from Sale of Suzhou Subsidiary
Schedule 5.01(a)(iii)    Pre-Close Conduct Exceptions Schedule 9.06    Dispute
Resolution Procedures

Seller Disclosure Schedule

 

iii



--------------------------------------------------------------------------------

ASSET AND SHARE PURCHASE AGREEMENT

This ASSET AND SHARE PURCHASE AGREEMENT (this “Agreement”) is dated as of
August 21, 2009 and is entered into between Powertech Technology Inc., a company
organized under the laws of the Republic of China (Taiwan) (“Buyer”), and
Spansion LLC, a Delaware limited liability company (“Seller”). Each of Buyer and
Seller are referred to herein as “Party” and together as the “Parties.”

RECITALS

WHEREAS, Buyer desires to purchase the equity of Spansion Holdings (Singapore)
Pte. Ltd., a private limited company organized under the laws of the Republic of
Singapore (“Singapore Subsidiary”), and purchase certain specified assets and
assume certain specified liabilities from Seller, and Seller desires to sell the
equity of Singapore Subsidiary, and sell certain specified assets and transfer
certain specified liabilities to Buyer, upon the terms and subject to the
conditions hereinafter set forth;

WHEREAS, in order to facilitate the transactions contemplated herein, the
Parties hereto mutually desire to enter into this Agreement.

NOW THEREFORE, in consideration of the promises and of the mutual covenants and
obligations set forth hereinafter, the Parties hereto agree as follows:

AGREEMENT

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used herein, the following terms have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person.

“Ancillary Agreements” means the Assignment and Assumption Agreement, the Bill
of Sale, the Supply Agreement, the Transition Services Agreement and the Escrow
Agreement.

“Applicable Law” means, with respect to any Person, any federal (including
United States), state, local or foreign law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, code, rule, regulation, order,
injunction, judgment, decree, ruling or other similar requirement enacted,
adopted, promulgated or applied by a Governmental Authority that is binding upon
or applicable to such Person.

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement in the form attached hereto as Exhibit A.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.



--------------------------------------------------------------------------------

“Benefit Plans” means all employee benefit plans and other employee benefit
arrangements, obligations, customs, or practices (including but not limited to a
payroll practice), with respect to which any Suzhou Employee has any right to
benefits or which Suzhou Subsidiary has or may have any liability (including
contingent liability) to provide benefits, other than salary, as compensation
for services rendered, to any Suzhou Employee, including employment agreements,
severance agreements, executive compensation arrangements, incentive programs or
arrangements, sick leave, annual leave, paid time off, severance pay policies,
plant closing benefits, repatriation or expatriation benefits, work permits,
visas, salary continuation, disability, consulting or other compensation
arrangements, workers’ compensation, deferred compensation, bonus, stock option,
stock appreciation, stock purchase, phantom stock or other equity right,
hospitalization, medical, dental or vision benefits, life insurance, tuition
reimbursement or scholarship programs, fringe benefits, cafeteria plan benefits,
social insurance, housing fund contributions, and any plans or agreements
providing benefits or payments to Suzhou Employees in the event of a change of
control, change in ownership, or sale of a substantial portion (including all or
substantially all) of the assets of Seller or Suzhou Subsidiary or to which
Suzhou Subsidiary has contributed or is or was obligated to make payments or has
any liability.

“Bill of Sale” means the Bill of Sale in the form attached hereto as Exhibit B.

“Branches” means the three registered branches of Suzhou Subsidiary, consisting
of Spansion (China) Limited (Beijing Branch), Spansion (China) Limited (Shanghai
Branch) and Spansion (China) Limited (Shenzen Branch).

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in San Francisco, California are authorized or required by
Applicable Law to close.

“Cash Escrow Amount” means cash in the amount of Six Million U.S. Dollars
($6,000,000.00) to be deposited into a Cash Escrow Fund in accordance with
Section 2.07(c) hereof.

“Closing Date” means the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contract” means any legally binding written contract, agreement, note, bond,
indenture, mortgage, guarantee, option, lease (or sublease), license (or
sublicense), sales or purchase order, warranty or commitment.

“Damages” means any damage, loss or expense (including reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
Proceeding whether involving a Third Party Claim or a claim solely between the
Parties hereto).

“Designated Assets of Singapore Subsidiary” means the long-term investment of
Singapore Subsidiary in Suzhou Subsidiary recorded on the books of the Suzhou
Subsidiary as of the Closing Date as reflected in Schedule 1.01(a).

 

2



--------------------------------------------------------------------------------

“Designated Assets of Suzhou Subsidiary” means all property, plant and equipment
and other fixed assets recorded on the books of the Suzhou Subsidiary as of the
Closing Date as attached in Schedule 1.01(b).

“Designated Liabilities” means all Liabilities related to Suzhou Employees.

“Environmental Laws” means any Applicable Law or any agreement with any
Governmental Authority or other Person, relating to human health and safety, the
environment or Hazardous Substances.

“Environmental Permits” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws and affecting, or relating in any way to,
the Purchased Assets.

“Escrow Agent” means a bank or financial institution that provides escrow
services acceptable to Buyer and Seller.

“Escrow Agreement” means the Escrow Agreement by and among Seller, Buyer and the
Escrow Agent in the form to be mutually and reasonably agreed upon by the
Parties.

“GAAP” means generally accepted accounting principles in the People’s Republic
of China.

“Governmental Authority” means any transnational, domestic or foreign, federal,
state or local governmental authority, department, court, agency or official,
including any political subdivision thereof.

“Hazardous Substance” means any pollutant or contaminant or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance, or
any substance having any constituent elements displaying any of the foregoing
characteristics, including petroleum, its derivatives, by-products and other
hydrocarbons, and any substance regulated under any Environmental Law.

“Indebtedness” of any Person means all obligations of such Person (i) for
borrowed money, (ii) evidenced by notes, bonds, debentures or similar
instruments, (iii) for the deferred purchase price of goods or services (other
than trade payables or accruals incurred in the ordinary course of business),
(iv) under capital leases and (v) in the nature of a guarantee of any of the
obligations described in clauses (i) through (iv) above of any other Person.

“knowledge of Seller,” “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge of the persons in
the positions listed on Schedule 1.01(c).

“Liability” means all Indebtedness, obligations and other liabilities of a
Person, whether absolute or contingent (or based upon any contingency), known or
unknown, fixed or otherwise, due or to become due, whether or not accrued or
paid, and whether required or not required to be reflected in financial
statements under GAAP.

 

3



--------------------------------------------------------------------------------

“Lien” means, with respect to any property or asset, claims, mortgages, liens,
security interest, conditional sales obligations, leases, encumbrances and other
restrictions of any kind in respect of such property or asset.

“Material Adverse Effect” means any change, circumstance, event or effect that
(i) is, or is reasonably likely to be, materially adverse to the Purchased
Assets or the Assumed Liabilities, in each case taken as a whole, provided that
none of the following shall be deemed, either alone, or in combination, to
constitute a Material Adverse Effect: any change, circumstance, event or effect
resulting from or arising out of (A) the public announcement of this Agreement
or the Ancillary Agreements or the pendency of the transactions contemplated
hereby or thereby; (B) the performance by Seller or it Affiliates of obligations
pursuant to this Agreement or the Ancillary Agreements; (C) changes in economic,
regulatory or political conditions generally; (D) general conditions in the
industry in which the business of Seller or Buyer is conducted; (E) changes
related to the Excluded Assets or Excluded Liabilities; or (F) changes in GAAP
or Applicable Law or (ii) impairs the ability of Seller to consummate, or
prevents or delays or alters, the transactions contemplated by this Agreement.

“Net Assets” of Singapore Subsidiary or Suzhou Subsidiary, as the case may be,
shall mean (i) the assets (excluding Excluded Assets and Designated Assets of
Singapore Subsidiary or Designated Assets of Suzhou Subsidiary, as the case may
be) on a consolidated basis, minus (ii) the Liabilities of such Subsidiary
(excluding Excluded Liabilities and Designated Liabilities of such Subsidiary)
on a consolidated basis, each calculated in accordance with GAAP.

“Permitted Liens” means (i) Liens for Taxes that are not yet delinquent or are
being contested in good faith or (ii) mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Liens arising or incurred in the ordinary course of
business or that are not yet due and payable or are being contested in good
faith.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Pre-Closing Tax Period” means (i) any tax period ending on or before the
Closing Date and (ii) with respect to a tax period that commences before but
ends after the Closing Date, the portion of such period up to and including the
Closing Date.

“Proceeding” means any action, suit, investigation, litigation, arbitration,
proceeding (including any civil, criminal, administrative or appellate
proceeding) or hearing commenced, brought, conducted or heard by or before, or
otherwise involving, any court or other Governmental Authority or any arbitrator
or arbitration panel.

“Promissory Note” means the secured promissory note in the form attached as
Exhibit C to be issued in favor of Seller for an amount of equal to the Purchase
Price less the Cash Escrow Amount.

“Purchase Price Adjustment Statement” means Seller’s statement of the Singapore
Estimated Net Assets Amount and the Suzhou Estimated Net Assets Amount, in each
case as of the Closing Date, which Purchase Price Adjustment Statement shall be
delivered to Buyer pursuant to Section 2.05 hereof.

 

4



--------------------------------------------------------------------------------

“Sale Order” means the order of the Bankruptcy Court authorizing the sale of the
Purchased Assets and the assumption of the Assumed Liabilities pursuant to this
Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Disclosure Schedule” means the disclosure schedule and schedule of
exceptions delivered by Seller to Buyer pursuant to and as of the date of this
Agreement.

“Singapore Estimated Net Assets Amount” shall mean the Net Assets of Singapore
Subsidiary as of the Closing Date as reflected on the Purchase Price Adjustment
Statement.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity or organization of which such
Person (either alone or through or together with any other Subsidiary of such
Person), owns, directly or indirectly, a majority of the stock or other equity
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such entity or
organization.

“Subsidiary Contracts” means the contracts to which Singapore Subsidiary or
Suzhou Subsidiary are a party and listed on Schedule 1.01(d).

“Supply Agreement” means the Supply Agreement in the form attached hereto as
Exhibit D.

“Suzhou Employees” means the individuals employed by Suzhou Subsidiary as of
immediately prior to the Closing.

“Suzhou Financials” means the unaudited balance sheet of Suzhou Subsidiary as of
July 31, 2009.

“Suzhou Subsidiary” means Spansion (China) Limited, a wholly foreign-owned
enterprise organized under the laws of the People’s Republic of China.

“Suzhou Estimated Net Assets Amount” shall mean the Net Assets of Suzhou
Subsidiary as of the Closing Date as reflected on the Purchase Price Adjustment
Statement, provided, however, that in calculating Net Assets, cash shall only be
included in such calculation to the extent that cash as of such date exceeds
US$4,240,000.

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax, including any interest, penalty, or
addition thereto imposed by any Governmental Authority (a “Taxing Authority”)
responsible for the imposition of any such tax (domestic or foreign).

 

5



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Transition Services Agreement” means the Transition Services Agreement in the
form attached hereto as Exhibit E.

In addition, each of the following terms is defined in the Section set forth
opposite such term:

 

Term

   Section Agreement    Preamble Allocation    2.06(b) Apportioned Obligations
   5.08(d) Assigned Books and Records    2.01(c) Assumed Liabilities    2.03
Buyer    Preamble Buyer Indemnitee    7.02(b) Cash Escrow Fund    2.07(c) Claim
   7.03(a) Claim Dispute Notice    7.03(b) Closing    2.07 Closing Balance
Sheets    2.05(b) Confidentiality Agreement    5.05 Escrow Expiration Date   
7.01 Escrow Period    7.02(e) Excluded Assets    2.02 Excluded Liabilities   
2.04 Indemnified Party    7.03(a) Indemnifying Party    7.03(a) Installment
Payment    2.07(d) Officer’s Claim Certificate    7.03(a) Party    Preamble
Post-Closing Tax Period    5.08(d) Purchase Price    2.05(a) Purchase Price Cap
   7.02(b) Purchased Assets    2.01 Purchased Tangible Assets    2.01(b) Seller
   Preamble Seller Indemnitee    7.02(c) Share Escrow Fund    2.07(b) Share
Escrow Fund Distribution Date    7.02(f) Singapore Closing Balance Sheet   
2.05(b) Singapore Final Net Assets Amount    2.05(c) Singapore Subsidiary   
Recitals Singapore Subsidiary Shares    3.06(a) Suzhou Closing Balance Sheet   
2.05(b) Suzhou Final Net Assets Amount    2.05(c) Suzhou Subsidiary Shares   
3.06(b) Termination Date    8.01(b) Third Party Claim    7.04(a) Transfer Taxes
   5.08(e) Warranty Breach    7.02(b) Warrant Breach Cap    7.02(b)

 

6



--------------------------------------------------------------------------------

Section 1.02. Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms hereof and thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. References to “law”, “laws” or to a particular
statute or law shall be deemed also to include any and all Applicable Law.

ARTICLE 2

PURCHASE AND SALE

Section 2.01. Purchase and Sale. Except as otherwise provided herein, upon the
terms and subject to the conditions of this Agreement, at the Closing, Buyer
agrees to purchase, acquire and accept from Seller and Seller agrees to sell,
convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered, to Buyer or a designated Subsidiary of
Buyer, free and clear of all Liens, other than Permitted Liens, all of Seller’s
right, title and interest in, to and under the following as the same shall exist
as of Closing (the “Purchased Assets”):

(a) the Singapore Subsidiary Shares as evidenced by certificates for such shares
duly endorsed or accompanied by stock powers duly endorsed in blank, with any
required transfer stamps affixed thereto;

(b) all tangible personal property, assets and interests therein listed on
Schedule 2.01(b) (the “Purchased Tangible Assets”), it being understood that the
fixed assets of

 

7



--------------------------------------------------------------------------------

the Suzhou Subsidiary which are included in the scope of assets to be sold and
transferred to Buyer pursuant to this Agreement shall include all fixed assets
of the Suzhou Subsidiary except those fixed assets listed on Schedule 2.02(a);
and

(c) all data, records, files, corporate records, registration records, minute
books, constituent documents, financial records and books, permits or licenses
from Governmental Authorities and other documentation primarily related to the
Purchased Assets, Singapore Subsidiary and Suzhou Subsidiary or necessary for
Seller’s ownership, maintenance, use and/or exploitation of the Purchased
Assets, Singapore Subsidiary or Suzhou Subsidiary up until the Closing Date
including: (A) material studies, reports, correspondence and other similar
material documents and records primarily related to the Purchased Assets,
Singapore Subsidiary and Suzhou Subsidiary, whether in electronic form or
otherwise; and (B) to the extent required under Applicable Law, copies of
personnel records of Suzhou Employees employed by Suzhou Subsidiary and
employees of Singapore Subsidiary employed by Singapore Subsidiary immediately
prior to the Closing; provided, however, that (1) with respect to any such books
and records that also relate to or are also required for the operation of the
Excluded Assets and businesses retained by Seller, Seller may retain the
originals of such books and records and deliver copies thereof to Buyer,
(2) with respect to Tax Returns, Purchased Assets shall include only copies of
Tax Returns required to be disclosed or shared pursuant to this Agreement, and
(3) such data, records, files and other documentation shall not include any
technical documentation, bills of material or any other tangible or intangible
representation of the intellectual property or technology of Seller (the
“Assigned Books and Records”).

Section 2.02. Excluded Assets. Buyer expressly understands and agrees that it is
not purchasing or acquiring any assets or properties of Seller other than the
Purchased Assets (the “Excluded Assets”), and all such assets and properties
shall be excluded from the Purchased Assets, including the following assets and
properties of Seller:

(a) the fixed assets of Suzhou Subsidiary listed on Schedule 2.02(a);

(b) insurance policies relating to the Purchased Assets and all claims, credits,
causes of action or rights thereunder;

(c) all of the intellectual property and technology of Seller and its
Subsidiaries;

(d) all books, records, files and papers (including personnel records) other
than Assigned Books and Records, as well as all minute books and corporate
records, of Seller and its Affiliates (other than Singapore Subsidiary and
Suzhou Subsidiary); and

(e) any refunds, credits, carryforwards or benefits (or rights thereto) relating
to Taxes that constitute Excluded Liabilities.

Section 2.03. Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, Buyer agrees, effective at the time of the Closing, to assume
all Liabilities of Seller relating to or arising out of the Purchased Assets
(the “Assumed Liabilities”), other than the Excluded Liabilities, including the
following:

(a) all Liabilities that arise out of Buyer’s (or any of its Affiliates’)
ownership or operation of Singapore Subsidiary, Suzhou Subsidiary, the Branches
or the Purchased Assets (and related to periods) after the Closing, including
all Liabilities arising out of any Proceeding relating to the Purchased Assets;

 

8



--------------------------------------------------------------------------------

(b) all Liabilities of Singapore Subsidiary and Suzhou Subsidiary;

(c) all Liabilities for Taxes for which Buyer is liable pursuant to Sections
5.08(b) and 5.08(c); and

(d) all Liabilities of the Benefit Plans with respect to Suzhou Employees.

Section 2.04. Excluded Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer is assuming only the Assumed Liabilities and is
not assuming any other Liability of Seller, including the following (the
“Excluded Liabilities”):

(a) all Liabilities relating to Excluded Assets (other than Assumed Liabilities
set forth in Section 2.03(b));

(b) all Liabilities that arise out of Seller’s ownership or operation of
Singapore Subsidiary, Suzhou Subsidiary and the Purchased Assets (and related to
periods) prior to the Closing (other than Assumed Liabilities set forth in
Section 2.03(d) hereof);

(c) all Liabilities of Seller or any of its Subsidiaries under or directly
related to any Environmental Law or Environmental Permit applicable to the
Purchased Assets as conducted by Seller prior to the Closing; and

(d) except for Apportioned Obligations specifically allocated to Buyer pursuant
to Section 5.08(d) and Transfer Taxes specifically assumed by Buyer pursuant to
Section 5.08(e), any Liability with respect to Taxes of Seller and any Liability
with respect to Taxes of Singapore Subsidiary, Suzhou Subsidiary, the Branches
or the Purchased Assets with respect to any Pre-Closing Tax Period. For purposes
of this Section 2.04(d), for any Liabilities for Taxes imposed on a periodic
basis for any Tax period which includes (but does not end on) the Closing Date,
the portion of any such Taxes that relates to the portion of any such Tax period
ending on the Closing Date shall (i) in the case of any Taxes other than Taxes
based upon or related to income or receipts, be deemed to be the amount of such
Tax for the entire Tax period multiplied by a fraction the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (ii) in
the case of any Tax based upon or related to income or receipts, be deemed equal
to the amount which would by payable if the relevant Tax period ended on the
Closing Date.

Section 2.05. Purchase Price; Purchase Price Adjustment.

(a) The purchase price for the Purchased Assets (the “Purchase Price”) shall be
the aggregate sum of (1) Thirty-Five Million U.S. Dollars ($35,000,000) plus
(2) the Singapore Estimated Net Assets Amount plus (3) the Suzhou Estimated Net
Assets Amount, in the case of (2) and (3) as reflected on the Purchase Price
Adjustment Statement delivered by Seller to Buyer not less than one (1) Business
Day prior to the Closing Date, as adjusted herein. The Purchase Price payable by
Buyer shall consist of (i) the Cash Escrow Amount and (ii) the amount of the
Promissory Note.

 

9



--------------------------------------------------------------------------------

(b) Within thirty days of the Closing, Buyer shall prepare and deliver to Seller
the balance sheets, each prepared in accordance with GAAP, of Singapore
Subsidiary (the “Singapore Closing Balance Sheet”) and Suzhou Subsidiary
(“Suzhou Closing Balance Sheet” and together with the Singapore Closing Balance
Sheet, the “Closing Balance Sheets”), setting forth Buyer’s calculation of the
Singapore Estimated Net Assets Amount and the Suzhou Estimated Net Assets Amount
and any differences from or adjustments to the Singapore Estimated Net Assets
Amount and the Suzhou Estimated Net Assets Amount set forth on the Purchase
Price Adjustment Statement. Seller shall have thirty (30) days from the receipt
of the Closing Balance Sheets to review and confirm that such Closing Balance
Sheet balance sheet has been prepared in accordance with GAAP. During such
thirty-day period, Seller shall have on-site access at all reasonable times to
the personnel, properties, books, records, schedules and analyses of Buyer,
Singapore Subsidiary or Suzhou Subsidiary and to the working papers of the Buyer
relating to the preparation of the Closing Balance Sheets to the extent
reasonably required to complete its review of the Closing Balance Sheets. Buyer
shall cooperate with Seller in completing the review referred to above.

(c) Unless Seller objects in writing within such thirty-day period, which
writing shall set forth Seller’s calculation of Singapore Estimated Net Assets
Amount and Suzhou Estimated Net Assets Amount, Buyer’s calculation of such
amounts shall constitute the “Singapore Final Net Assets Amount” and the “Suzhou
Final Assets Amount.” In the event Seller make such objection within such
thirty-day period, the Parties agree to use their commercially reasonable
efforts to resolve the dispute. In the event such dispute is not resolved within
thirty (30) calendar days, Deloitte & Touche LLP shall be engaged to resolve the
dispute. In resolving any dispute, the independent accounting firm shall be
charged with the task of determining if the Closing Balance Sheet(s) in dispute
were prepared in accordance with this Section 2.05. The Parties hereby agree
that the results of such independent accounting firm shall be conclusive and
binding on each of them, and the final determination of the Closing Balance
Sheet(s) and the Singapore Final Net Assets Amount and/or the Suzhou Final Net
Assets Amount, as applicable, as approved by such firm shall prevail. The Party
whose calculation of the Singapore Final Net Assets Amount and the Suzhou Final
Net Assets Amount differs the most from such amounts as conclusively determined
by such accounting firm, shall be solely responsible for the fees and
disbursements of such accounting firm.

(d) On the date upon which the Singapore Final Net Assets Amount and/or the
Suzhou Final Net Assets Amount is finally determined in accordance with this
Section 2.05, the Purchase Price shall be adjusted as follows:

(i) in the event that the Singapore Final Net Assets Amount is greater than the
Singapore Estimated Net Assets Amount (such excess being referred to herein as a
“Net Assets Excess Amount”), Buyer shall promptly pay to Seller the Net Assets
Excess Amount;

 

10



--------------------------------------------------------------------------------

(ii) in the event that the Suzhou Final Net Assets Amount is greater than the
Suzhou Estimated Net Assets Amount, Buyer shall promptly pay to Seller such Net
Assets Excess Amount;

(iii) in the event that the Singapore Final Net Assets Amount is less than the
Singapore Estimated Net Assets Amount (such excess being referred to herein as a
“Net Assets Shortfall Amount”), Seller shall promptly pay to Buyer the Net
Assets Shortfall Amount;

(iv) in the event that the Suzhou Final Net Assets Amount is less than the
Suzhou Estimated Net Assets Amount, Seller shall promptly pay to Buyer such Net
Assets Shortfall Amount.

Any Net Assets Excess Amount and any Net Assets Shortfall Amount may be offset
against each other so that the Parties can settle the Purchase Price Adjustment
in one transaction payment. The Parties agree that to the extent there is a Net
Assets Shortfall Amount (taking into account any offset of a Net Assets Excess
Amount) that results in a payment being owed by Seller to Buyer, such payment
shall be first made from the Cash Escrow Fund and then directly from Seller. To
the extent there is a Net Assets Excess Amount (taking into account any offset
of a Net Assets Shortfall Amount), Buyer shall promptly wire cash in immediately
available funds in such amount.

Section 2.06. Allocation of Purchase Price. With respect to the acquisition of
the Purchased Assets, as soon as practicable after the Closing, Seller shall
deliver to Buyer an allocation of the Purchase Price (plus Assumed Liabilities
to the extent properly taken into account under the Code and the Treasury
Regulations) among the Purchased Assets in accordance with Section 1060 of the
Code and the Treasury Regulations thereunder (and any similar provision of
state, local or foreign law, as appropriate) (the “Allocation”) for Buyer’s
approval, which approval shall not be unreasonably withheld. Seller and Buyer
shall work in good faith to resolve any disputes relating to the Allocation. In
the event that the Parties cannot agree on a mutually satisfactory Allocation
within thirty (30) calendar days after Seller’s delivery of the Allocation to
Buyer, Deloitte & Touche LLP shall, at the joint expense of Buyer and Seller,
determine the appropriate Allocation, which determination shall be binding on
the Parties. Once Buyer and Seller are in agreement on the Allocation, Buyer and
Seller shall (i) act in accordance with the Allocation in the preparation of all
financial statements and the filing of all Tax Returns (including, without
limitation, in the filing of Form 8594 with their United States federal income
Tax Return for the taxable year that includes the Closing Date) and in the
course of any Tax audit, Tax review or Tax litigation relating thereto and
(ii) take no position and cause their Affiliates to take no position
inconsistent with the Allocation for all Tax purposes, unless otherwise required
pursuant to a “determination” within the meaning of Section 1313(a) of the Code
(or any similar provision of any local, state or foreign Tax law). Not later
than thirty calendar days prior to the filing of their respective Forms 8594
relating to this transaction, each Party shall deliver to the other Party a copy
of its Form 8594. To the extent required by Applicable Law, the Allocation shall
be revised to reflect any adjustment of the Purchase Price pursuant to this
Agreement.

 

11



--------------------------------------------------------------------------------

Section 2.07. Closing.

(a) Subject to the satisfaction of the conditions set forth in Article 6 (or the
waiver thereof by the Party entitled to waive that condition), the closing (the
“Closing”) of the purchase and sale of the Purchased Assets and the assumption
of the Assumed Liabilities provided for in this Article 2 shall take place at
the offices of Latham & Watkins LLP, 140 Scott Drive, Menlo Park, CA 94025, as
soon as possible, but in no event later than two Business Days, after
satisfaction or waiver of the conditions set forth in Article 6 (other than
conditions that by their nature are to be satisfied at the Closing), or at such
other time or place as Buyer and Seller may agree.

(b) At the Closing: (i) Buyer shall deliver to Seller the Promissory Note;
(ii) Seller shall deliver to the Escrow Agent the Singapore Subsidiary Shares
for deposit with the Escrow Agent (such deposit, the “Share Escrow Fund”);
(iii) Seller shall sell, transfer, assign, convey and deliver to Buyer the
Purchased Assets being acquired by Buyer (other than the Singapore Subsidiary
Shares); and (iv) the Parties hereby agree to deliver at the Closing such
documents, certificates of officers and other instruments as are set forth in
Article 6 hereof and as may reasonably be required to effect the transfer by
Seller of the Purchased Assets (other than the Singapore Subsidiary Shares) and
Assumed Liabilities pursuant to and as contemplated by this Agreement, as well
as effect the other transactions contemplated hereby and pursuant to the
Ancillary Agreements.

(c) Within two (2) Business Days of Buyer’s obtaining the requisite investment
approval from the Investment Commission of the Ministry of Economic Affairs of
the Republic of China (Taiwan), Buyer shall deliver to the Escrow Agent the Cash
Escrow Amount for deposit with the Escrow Agent (such deposit, the “Cash Escrow
Fund”).

(d) Pursuant to the terms of the Promissory Note, Buyer shall pay to Seller to
the bank account designated by Seller in writing the balance of the Purchase
Price (less the Cash Escrow Amount) in three equal installment no later than the
60th, 120th and 180th day, respectively, after the Closing Date (each payment,
an “Installment Payment”).

Section 2.08. Further Assurances. Buyer and Seller each hereby agree, without
further consideration, to execute and deliver, following the Closing, and to
cause their Affiliates to execute and deliver as applicable, such other
instruments of transfer and take such other action as Buyer or its counsel may
reasonably request in order to transfer to Buyer or its designated Subsidiary
title to the Purchased Assets in accordance with this Agreement. Buyer hereby
agrees, without further consideration, to take such other action following the
Closing and execute and deliver such other documents as Seller or its counsel
may reasonably request in order to consummate the transactions contemplated by
this Agreement and the Ancillary Agreements.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedule, Seller hereby makes the
following representations and warranties to Buyer. The Parties agree that the
disclosure of any fact or item (i) in a particular section of the Seller
Disclosure Schedule shall only be deemed to be disclosure with respect to
(A) the representations and warranties of Seller that are contained in the
corresponding section of this Agreement and (B) any other representation or
warranty of Seller

 

12



--------------------------------------------------------------------------------

that is contained in this Agreement, but only if the relevance of such
disclosure to such representation or warranty is reasonably apparent on its face
and (ii) shall not be deemed to constitute an acknowledgment that such matter or
item is required to be disclosed therein, and the mere inclusion of an item in
the Seller Disclosure Schedule as an exception to a representation or warranty
shall not be deemed an admission that such item represents a material exception
or material fact, event or circumstance or that such item has a Material Adverse
Effect.

Section 3.01. Corporate Existence and Power. Each of Seller, Singapore
Subsidiary and Suzhou Subsidiary (i) are entities that are duly formed, validly
existing and in good standing under the laws of their respective jurisdictions
of formation and (ii) have all corporate powers and all governmental licenses,
authorizations, permits, consents and approvals required to carry on their
respective businesses as now conducted.

Section 3.02. Corporate Authorization. The execution, delivery and performance
by Seller of this Agreement, the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby are within Seller’s corporate
powers and have been duly authorized by all necessary corporate action on the
part of Seller. This Agreement has been, and each Ancillary Agreement to which
Seller is a party will be, duly and validly executed and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
following the approval of this Agreement and the transactions contemplated
hereby by the Bankruptcy Court pursuant to the Sale Order, this Agreement
constitutes, and each of the Ancillary Agreements when executed will constitute,
a valid and binding agreement of Seller, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject to general principles of equity,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

Section 3.03. Governmental Authorization. Except for the approval of the
Bankruptcy Court pursuant to the Sale Order, the execution, delivery and
performance by Seller of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby require no
material action by or in respect of, or material filing with, any Governmental
Authority.

Section 3.04. Noncontravention. The execution, delivery and performance by
Seller of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby do not and will not (i) violate
the certificate of incorporation, bylaws or similar governing documents of
Seller, Singapore Subsidiary or Suzhou Subsidiary, (ii) subject to the approval
of the Bankruptcy Court pursuant to the Sale Order, materially violate any
Applicable Law applicable to Seller, Singapore Subsidiary, Suzhou Subsidiary or
the Purchased Assets, (iii) constitute a material default under or give rise to
any right of termination, cancellation or acceleration of any right or
obligation or to a loss of any material benefit relating to the Purchased Assets
to which Seller, Singapore Subsidiary or Suzhou Subsidiary is entitled under any
provision of any material agreement or other instrument binding upon Seller,
Singapore Subsidiary or Suzhou Subsidiary or (iv) subject to the approval of the
Bankruptcy Court pursuant to the Sale Order, result in the creation or
imposition of any Lien on any Purchased Asset, except for Permitted Liens.

 

13



--------------------------------------------------------------------------------

Section 3.05. Required Consents. Section 3.05 of the Seller Disclosure Schedule
sets forth each written agreement or other instrument binding upon Seller or the
Purchased Assets requiring a material consent or other material action by any
Person as a result of the execution, delivery and performance of this Agreement
and the Ancillary Agreements. Seller is not in default under or in violation of
any provisions of its certificate of formation or in material default or
material violation of any restriction, lease or other obligation relating to or
affecting the Purchased Assets or the operation of the businesses of Singapore
Subsidiary or Suzhou Subsidiary to which they are bound or to which any of the
Purchased Assets are subject.

Section 3.06. Condition of the Purchased Assets; Title.

(a) All of the issued share capital of Singapore Subsidiary consists of one
hundred two thousand nine hundred ninety five (102,995) ordinary shares (the
“Singapore Subsidiary Shares”), all of which were duly authorized, validly
issued, fully paid and nonassessable, and are directly owned by Seller. There
are no outstanding subscriptions, options, convertible securities, warrants,
calls or rights of any kind (issued or granted by, or binding upon Seller or
Singapore Subsidiary) to purchase or otherwise acquire any security of or equity
interest in Singapore Subsidiary. Seller is the record and beneficial owner of
the Singapore Subsidiary Shares, free and clear of any Lien and any other
limitation or restriction (including any restriction on the right to vote, sell
or otherwise dispose of the Singapore Subsidiary Shares), and will transfer and
deliver to Buyer at the Closing valid title to the Singapore Subsidiary Shares
free and clear of any Liens except for restrictions imposed by Applicable Law.

(b) All of the registered capital of Suzhou Subsidiary (the “Suzhou Subsidiary
Shares”) was duly authorized, validly issued, fully paid and nonassessable and
is directly owned by Singapore Subsidiary. There are no outstanding
subscriptions, options, convertible securities, warrants, calls or rights of any
kind (issued or granted by, or binding upon Seller, Singapore Subsidiary or
Suzhou Subsidiary) to purchase or otherwise acquire any security of or equity
interest in Suzhou Subsidiary.

(c) Seller owns, is in possession of, and has good and marketable title to each
of the Purchased Assets that it purports to own, in each case free and clear of
all Liens other than Permitted Liens.

Section 3.07. Suzhou Financials; No Undisclosed Liabilities.

(a) Section 3.07 of the Seller Disclosure Schedule sets forth a correct copy of
the Suzhou Financials. Suzhou Subsidiary does not have any Liability which is
not adequately reflected in the Suzhou Financials, except for a Liability that
has been incurred since the date of the Suzhou Financials in the ordinary course
of business.

(b) Neither Seller nor any of its Subsidiaries (other than Suzhou Subsidiary)
has any Liability or Indebtedness related to the Purchased Assets or the Assumed
Liabilities other than (i) Excluded Liabilities or (ii) Liabilities that are
fully reflected in, reserved against or otherwise detailed in the Suzhou
Financials or the notes thereto.

 

14



--------------------------------------------------------------------------------

Section 3.08. Subsidiary Contracts.

(a) Section 3.08 of the Seller Disclosure Schedule contains a complete list of:

(i) each Subsidiary Contract in excess of RMB 500,000 that is not terminable by
Singapore Subsidiary or Suzhou Subsidiary, as applicable, upon 30 calendar days
(or less) notice by party without penalty or obligation to make any payment
based on such termination;

(ii) each other Subsidiary Contract that contains or provides for:

(A) any agreement for the purchase or license of services or other assets
providing for either (i) annual payments by Singapore Subsidiary or Suzhou
Subsidiary, as applicable, of RMB 250,000 or more or (ii) aggregate payments by
Singapore Subsidiary or Suzhou Subsidiary, as applicable, of RMB 250,000 or
more;

(B) any partnership, joint venture or other similar agreement or arrangement;

(C) any agreement relating to the acquisition or disposition of any material
business (whether by merger, sale of stock, sale of assets or otherwise);

(D) any agreement relating to Indebtedness; or

(E) any agreement that limits the freedom of Singapore Subsidiary or Suzhou
Subsidiary to compete in any line of business or with any Person or in any area.

(b) Each Subsidiary Contract is a valid and binding agreement of Singapore
Subsidiary or Suzhou Subsidiary, as applicable, and is in full force and effect
(subject to (i) laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies) in all material respects, and
none of Singapore Subsidiary or Suzhou Subsidiary or, to the knowledge of
Seller, any other party thereto is in material default or material breach under
the terms of any such Subsidiary Contract.

Section 3.09. Litigation. There is no Proceeding pending against, or to the
knowledge of Seller, threatened against, relating to or affecting, the Purchased
Assets, Singapore Subsidiary or Suzhou Subsidiary as currently conducted,
whether relating to third party product liability claims, intellectual property
infringement claims or otherwise. Seller is not in material default with respect
to any order, writ, injunction or decree of any Governmental Authority
applicable to the Purchased Assets or Singapore Subsidiary or Suzhou Subsidiary.
There is no pending or, to the knowledge of Seller, threatened action or
Proceeding which questions the validity of this Agreement or would prevent Buyer
or Seller from performing any of their material obligations hereunder or under
any Ancillary Agreements.

Section 3.10. Compliance with Laws. Seller is not in material violation of any
Applicable Law relating to the Purchased Assets. Neither Singapore Subsidiary or
Suzhou Subsidiary is in material violation of any Applicable Law. All material
permits, licenses, authorizations and approvals required to be secured under
Applicable Law for the business operation of Singapore Subsidiary or Suzhou
Subsidiary as currently conducted have been secured by Seller and its
Subsidiaries and are valid and in full force and effect.

 

15



--------------------------------------------------------------------------------

Section 3.11. Insurance Coverage. Section 3.11 of the Seller Disclosure Schedule
contains a list of all material claims with respect to the Purchased Assets
(including for purposes of this Section 3.11, the assets owned by Singapore
Subsidiary or Suzhou Subsidiary) or the Assumed Liabilities made under any
Seller insurance policies in the two years immediately preceding the date of
this Agreement. Seller has not received notice that any insurer under any policy
is denying, disputing or questioning liability with respect to any such claim or
defending under a reservation of rights clause. Seller has maintained all
current insurance policies with respect to the Purchased Assets and such
policies are in full force and effect. All premiums payable under all such
policies have been timely paid and Seller has otherwise complied with the terms
and conditions of all such policies in all material respects.

Section 3.12. Affiliate Transactions. No Purchased Asset or Assumed Liability
relates to any Contract or Liability between Seller or any of its Subsidiaries,
on the one hand, and (A) any current or former officer, director, stockholder
or, to Seller’s knowledge, any Affiliate or associate of Seller or (B) any
Person who, to Seller’s knowledge, is an associate of any such officer,
director, stockholder or Affiliate, on the other hand.

Section 3.13. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement that may be payable by Buyer.

Section 3.14. Employees.

(a) Section 3.14(a) of the Seller Disclosure Schedule sets forth a true and
complete list of the Suzhou Employees to whom Seller intends to offer transfer
employment, or who will otherwise be terminated by Suzhou Subsidiary prior to or
on the Closing Date.

(b) Section 3.14(b) of the Seller Disclosure Schedule contains a complete and
accurate list of each Benefit Plan.

(c) Each Benefit Plan has been administered in accordance with its terms and in
compliance with the requirements prescribed by any and all statutes, rules and
regulations, and Suzhou Subsidiary has performed all material obligations
required by it to be performed under such Benefit Plan, is not in material
default under or violation of, and to Seller’s knowledge there is no material
default or violation by any other party to, any Benefit Plan. There are no
material controversies pending or, to the knowledge of Seller, threatened
between Suzhou Subsidiary and any Suzhou Employee and there are no unfair labor
practice complaints pending against Suzhou Subsidiary.

(d) Except as expressly provided in this Agreement, the consummation of the
transactions contemplated by this Agreement will not (i) entitle any Suzhou
Employee to severance benefits or any other payment (including unemployment
compensation, golden parachute, bonus or benefits under any Benefit Plan), or
(ii) accelerate the time of payment or vesting of any such benefits or increase
the amount of compensation due any such Suzhou Employee.

 

16



--------------------------------------------------------------------------------

(e) Suzhou Subsidiary has no obligation to provide, nor has it made any
commitment to provide or communicated any intent to provide, any Suzhou employee
with any benefits over and above those benefits provided under the Benefit Plans
or as required to be provided to employees in accordance with Applicable Law.

Section 3.15. Environmental Compliance.

(a)(i) No notice, notification, demand, request for information, citation,
summons or order has been received by Seller with respect to the Purchased
Assets or the business operations of Singapore Subsidiary or Suzhou Subsidiary,
(ii) to Seller’s knowledge, no complaint has been filed against Seller,
Singapore Subsidiary or Suzhou Subsidiary with respect to the Purchased Assets,
Singapore Subsidiary or Suzhou Subsidiary, (iii) no penalty has been assessed
against Seller, Singapore Subsidiary or Suzhou Subsidiary with respect to the
Purchased Assets, Singapore Subsidiary or Suzhou Subsidiary, (iv) no Proceeding
is pending or, to Seller’s knowledge, is threatened against Seller, Singapore
Subsidiary or Suzhou Subsidiary with respect to the Purchased Assets, Singapore
Subsidiary or Suzhou Subsidiary that, in the case of each of clauses “(i)”
through “(iv),” relates to or arises out of any Environmental Law; and

(i) there are no material liabilities or material obligations related to the
Purchased Assets, Singapore Subsidiary or Suzhou Subsidiary of any kind
whatsoever, whether accrued, contingent, absolute, determined, determinable or
otherwise arising under or relating to any Environmental Law or any Hazardous
Substance and, to Seller’s knowledge, there is no condition, situation or set of
circumstances that would reasonably be expected to result in or be the basis for
any such material liability or material obligation.

(b) For purposes of this Section 3.15, the term “Seller” shall include any
entity that is, in whole or in part, a predecessor of Seller or its
Subsidiaries.

Section 3.16. Tax Matters.

(a)(i) All material Tax Returns required to be filed through the date hereof
with respect to Singapore Subsidiary, Suzhou Subsidiary or the Purchased Assets,
have been timely filed, taking into account any extension of time to file that
has been granted to, or obtained by or on behalf of, Seller, Singapore
Subsidiary or Suzhou Subsidiary, (ii) such Tax Returns filed are complete and
accurate in all material respects, (iii) all Taxes shown to be payable on such
Tax Returns have been paid and (iv) there are no Liens for Taxes (other than
Permitted Liens) on the Singapore Subsidiary Shares, the outstanding shares of
Suzhou Subsidiary or any of the Purchased Assets.

(b) No deficiency for Taxes with respect to Singapore Subsidiary, Suzhou
Subsidiary or the Purchased Assets has been claimed, proposed or assessed in
writing by any Taxing Authority, which deficiency has not yet been settled or
resolved, except for such deficiencies which (i) are being contested in good
faith or (ii) with respect to which the failure to pay would not have a Material
Adverse Effect.

Section 3.17. Product Liability. All products manufactured, processed, modified,
sold or distributed by Suzhou Subsidiary at all times prior to Closing were at
the time of sale in compliance in all material respects with all express
representations, warranties and guarantees, made by Seller and Suzhou Subsidiary
in respect thereof, and all Applicable Laws of all jurisdictions where Seller
and Suzhou Subsidiary sold such products.

 

17



--------------------------------------------------------------------------------

Section 3.18. Intellectual Property. Except as disclosed in reports filed by
Seller with the United States Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended, on or prior to the date of this
Agreement, none of Seller, Singapore Subsidiary or Suzhou Subsidiary has
received any notice alleging, and otherwise has no knowledge of the alleged
infringement or misappropriation of any intellectual property rights of third
parties by Singapore Subsidiary or Suzhou Subsidiary.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer makes the following representations and warranties to Seller:

Section 4.01. Corporate Existence and Power. Buyer and its designated Subsidiary
are companies duly incorporated, validly existing and in good standing under the
laws of Republic of China (Taiwan) and British Virgin Islands, respectively, and
has all corporate powers and all material governmental licenses, authorizations,
permits, consents and approvals required to carry on its business as now
conducted.

Section 4.02. Corporate Authorization. The execution, delivery and performance
by Buyer of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby are within the corporate powers
of Buyer and have been duly authorized by all necessary corporate action on the
part of Buyer. This Agreement constitutes, and each Ancillary Agreement to which
Buyer is a party when executed by Buyer will constitute, a valid and binding
agreement of Buyer, subject to (i) laws of general application relating to
bankruptcy, insolvency and the relief of debtors and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies.

Section 4.03. Governmental Authorization. The execution, delivery and
performance by Buyer of this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated hereby and thereby require no
material action by or in respect of, or material filing with, any Governmental
Authority.

Section 4.04. Noncontravention. The execution, delivery and performance by Buyer
of this Agreement and the Ancillary Agreements and the consummation of the
transactions contemplated hereby and thereby do not and will not (i) violate the
certificate of incorporation, bylaws or other organization documents of Buyer,
(ii) materially violate any Applicable Law, (iii) require any consent or other
action by any Person under, constitute a default under or give rise to any right
of termination, cancellation or acceleration of any material right or obligation
or to a loss of any material benefit to which Buyer is entitled under any
provision of any agreement or other instrument binding upon Buyer or (iv) result
in the creation or imposition of any material Lien on any asset of Buyer.

Section 4.05. Purchase Price. Buyer has, and will have, funds on hand sufficient
to pay the Purchase Price.

 

18



--------------------------------------------------------------------------------

Section 4.06. Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement.

Section 4.07. Investment Representations.

(a) Buyer is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.

(b) Buyer has been advised by Seller that the Singapore Subsidiary Shares have
not been registered under the Securities Act, that the Singapore Subsidiary
Shares will be issued on the basis of a statutory exemption thereunder relating
to transactions by an issuer not involving any public offering and under similar
exemptions under certain state securities laws, that this transaction has not
been reviewed by, passed on or submitted to any federal or state agency or
self-regulatory organization where an exemption is being relied upon, and that
Seller’s reliance thereon is based in part upon the representations made by
Buyer in this Agreement. Buyer acknowledges that it is familiar with the nature
of the limitations imposed by the Securities Act and the rules and regulations
thereunder on the transfer of securities.

(c) Buyer is purchasing the Singapore Subsidiary Shares for its own account and
not with a view to, or for sale in connection with, any distribution thereof in
violation of federal or state securities laws.

(d) By reason of its business or financial experience, Buyer has the capacity to
protect its own interest in connection with the transactions contemplated
hereunder.

(e) Seller has provided to Buyer all documents and information that Buyer has
requested relating to an investment in the Singapore Subsidiary Shares.

ARTICLE 5

COVENANTS

Section 5.01. Pre-Close Conduct.

(a) From the date hereof until the Closing Date, Seller shall not:

(i) allow Singapore Subsidiary or Suzhou Subsidiary to acquire any asset or
assets from any other Person except in the ordinary course of business;

(ii) allow Singapore Subsidiary or Suzhou Subsidiary to (A) amend its charter
documents, (B) issue, split, combine or reclassify any equity securities,
(C) adopt or enter into a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
or (D) create, incur, assume or otherwise be liable with respect to any
Indebtedness;

 

19



--------------------------------------------------------------------------------

(iii) sell, lease, license, transfer or otherwise dispose of any Purchased
Assets or allow Singapore Subsidiary or Suzhou Subsidiary to do the same except
(A) pursuant to existing contracts or commitments, (B) otherwise in the ordinary
course or (C) as set forth on Schedule 5.01(a)(iii);

(iv) commence any lawsuit exclusively related to the Purchased Assets or the
Assumed Liabilities or allow Singapore Subsidiary or Suzhou Subsidiary to do the
same other than for (A) the routine collection of bills or (B) in such cases
where Seller in good faith determines that failure to commence suit would result
in the material impairment of a valuable aspect of its business (provided that
Seller shall consult with Buyer prior to the filing of such a suit);

(v) change Seller’s methods of accounting relating to any of the Purchased
Assets or Assumed Liabilities or allow Singapore Subsidiary or Suzhou Subsidiary
to do the same, except as required by concurrent changes in local accounting
regulations or GAAP;

(vi) other than in the ordinary course of business, enter into any material
contract, commitment, lease or sublease relating to the businesses of Singapore
Subsidiary, Suzhou Subsidiary or the Purchased Assets;

(vii) merge into or consolidate with any other Person or change the character of
the businesses of Singapore Subsidiary or Suzhou Subsidiary; or

(viii) agree or commit to do any of the foregoing.

(b) Nothing contained in this Agreement shall give Buyer, directly or
indirectly, the right to control or direct the operations of any of the
Purchased Assets or Assumed Liabilities prior to the Closing. Prior to the
Closing, Seller shall exercise, consistent with the terms and conditions of this
Agreement, complete and independent control and supervision over the Purchased
Assets and Assumed Liabilities.

(c) Promptly upon becoming aware of any Material Adverse Change in any respect
of the Purchased Assets or the operation or condition of the businesses of
Singapore Subsidiary or Suzhou Subsidiary, Seller will promptly advise Buyer in
writing of such change.

(d) Seller will promptly notify Buyer of the institution of any action, suit,
arbitration, litigation, or investigation which may affect the Purchased Assets
or the operation or condition of the businesses of Singapore Subsidiary or
Suzhou Subsidiary.

(e) Seller shall use its commercially reasonable efforts to cause all utility
billings of Suzhou Subsidiary to be closed and billed by the respective utility
companies as of the Closing Date and pay all utility charges related thereto
that are consumed prior to the Closing Date. In the event any such utility
charges are not separately billed, they shall be prorated, presuming that such
charges were uniformly incurred during the billing period in which the Closing
occurs.

 

20



--------------------------------------------------------------------------------

(f) Seller shall effect the transfer of or terminate the employment of all of
the employees of the Branches prior to the Closing Date. Seller shall start the
process of deregistration of the Branches prior to the Closing Date.

Section 5.02. Commercially Reasonable Efforts; Further Action and Assurances.

(a) Subject to the terms and conditions of this Agreement and the Ancillary
Agreements, each Party shall use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party in doing, all things necessary, proper or
advisable under Applicable Law to consummate and make effective the transactions
contemplated hereby and thereby.

(b) Seller and Buyer shall cooperate with one another in (i) determining whether
any actions, consents, approvals or waivers are required to be obtained from
third parties to any material contracts in connection with the consummation of
the transactions contemplated by this Agreement and (ii) taking such actions or
furnishing information required in connection therewith and seeking timely to
obtain any such actions, consents, approvals or waivers.

(c) After the Closing, Seller shall, upon Buyer’s reasonable request and at
Buyer’s expense, use its commercially reasonable efforts to assist Buyer in
effecting the assignment, transfer or registration of necessary operation
permits or licenses pertaining to the Purchased Assets under the name of Buyer
or a designated Subsidiary of Buyer, including the registration of factory and
facility ownership deeds and the land use right certificate (as granted by the
Suzhou City People’s Government entitled “Land Use Right Certificate
Su-Gong-Yuan-Guo-Yong 2008 Di No. 01013” for land parcel No. 69013). If, in
order to properly prepare the documents required to be filed with a Governmental
Authority or other entities in furtherance of effecting such assignments and
transfers, it is necessary that Buyer obtain additional information relating to
the Purchased Assets or the business of Suzhou Subsidiary, and such information
is in Seller’s possession, Seller shall use its commercially reasonable efforts
to furnish such information to Buyer, at Buyer’s cost and expense, provided,
however, that nothing in this Section 5.02(d) shall require Seller to disclose
any attorney-client privileged or competitively sensitive information, technical
documentation, bills of material or other tangible or intangible representation
of the intellectual property or technology of Seller.

(d) Until the sixtieth (60th) day following the Closing Date, Seller shall, upon
Buyer’s reasonable request and at Buyer’s cost and expense, use its commercially
reasonable efforts to assist Buyer to maintain and/or continue, extend or renew
any contracts with any vendors of Suzhou Subsidiary.

(e) Seller shall use its commercially reasonable efforts to effect the
deregistration of the Branches. In connection with this deregistration process,
on or after the Closing Date, Buyer shall agree to use its commercially
reasonable efforts to assist Seller in effecting the deregistration of the
Branches. If, in order to effect the deregistration of the Branches, it is
necessary that Seller obtain (i) additional information relating to the
Purchased Assets or the Suzhou Subsidiary and such information is in Buyer’s
possession, or (ii) signature of additional documents for the deregistration
process, then Buyer shall use its commercially reasonable efforts to furnish
such information or signatures to Seller, at Seller’s cost and expense.

 

21



--------------------------------------------------------------------------------

Section 5.03. Access to Information.

(a) From the date hereof until the Closing Date, to the extent permitted by
Applicable Law, Seller will give Buyer, its counsel, financial advisors,
auditors and other authorized representatives reasonable access to the offices,
properties, books and records of Seller relating to the Purchased Assets and the
Assumed Liabilities. Any investigation pursuant to this Section shall be
conducted only on reasonable advance notice during regular business hours and in
such manner as not to interfere unreasonably with the conduct of the businesses
of Seller. Notwithstanding the foregoing, Buyer shall not have access to
(i) personnel records of Seller relating to individual performance or evaluation
records, medical histories or other information which in Seller’s good faith
opinion is sensitive or the disclosure of which could subject Seller to risk of
liability pursuant to Applicable Law or otherwise or (ii) materials subject to
confidentiality agreements or designated by Seller as competitively sensitive or
attorney-client privileged.

(b) On and after the Closing Date and in accordance with Applicable Law, Buyer
and Seller will each afford promptly to the other Party and its agents
reasonable access to its books of account, financial and other records
(including accountant’s work papers), information, employees and auditors to the
extent necessary or useful for Buyer or Seller in connection with any audit,
investigation, indemnification matter, dispute, litigation or any other
reasonable business purpose relating to this Agreement or the transactions
contemplated hereby. Any such access by Buyer or Seller shall be permitted only
on reasonable advance notice during regular business hours and shall not
unreasonably interfere with the conduct of the business of the other Party.
Notwithstanding the foregoing, neither Party shall have access to (i) personnel
records relating to individual performance or evaluation records, medical
histories or other information which in the other Party’s good faith opinion is
sensitive or the disclosure of which could subject such Party to risk of
liability pursuant to Applicable Law or otherwise, (ii) materials subject to
confidentiality agreements and (iii) materials designated as attorney-client
privileged. The Party conducting such information request shall bear all of the
out-of-pocket costs and expenses (including attorneys’ fees, but excluding
reimbursement for general overhead, salaries and employee benefits) reasonably
incurred in connection with the foregoing.

Section 5.04. Notices of Certain Events. Prior to Closing, Buyer and Seller
shall each promptly notify the other Party of:

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement or any Ancillary Agreement; and

(b) any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or any Ancillary
Agreement.

Section 5.05. Confidentiality. The Parties acknowledge that Buyer and Seller
have previously executed a Mutual Nondisclosure Agreement dated August 25, 2005
(the “Confidentiality Agreement”), the confidentiality provisions of which shall
continue in full force and effect in accordance with applicable terms for the
following periods: all information furnished to Buyer and its officers,
employees, accountants, counsel and other representatives by or on behalf of
Seller and all information furnished to Seller and its officers, employees,
accountants, counsel and other representatives by

 

22



--------------------------------------------------------------------------------

or on behalf of Buyer shall each be governed by the confidentiality provisions
of the Confidentiality Agreement for the time periods set forth therein, and
Buyer and Seller shall be fully liable and responsible under the Confidentiality
Agreement for any breach of the terms and conditions thereof by their respective
subsidiaries, officers, employees, accountants, counsel and other
representatives.

Section 5.06. Public Announcements. The initial press release with respect to
this Agreement and the transactions contemplated hereby and thereby shall be a
joint release mutually agreed upon by Buyer and Seller. Thereafter, none of the
Parties shall (and each of the Parties shall cause its Affiliates and
representatives not to) issue any press release or make any public announcement
concerning this Agreement or the other transactions contemplated hereby and
thereby without obtaining the prior written consent of (a) Seller, in the event
the disclosing party is Buyer or any of its Affiliates or representatives or
(b) Buyer, in the event the disclosing party is Seller or any of its Affiliates
or representatives, in each case, with such consent not to be unreasonably
conditioned, delayed or withheld; provided, however, that if a Party determines,
based upon advice of counsel, that a press release or public announcement is
required by, or reasonably necessary in order to comply with, Applicable Law or
the rules or regulations of a national securities exchange, such Party may make
such press release or public announcement.

Section 5.07. Employee Matters.

(a) All Suzhou Employees employed by the Suzhou Subsidiary immediately prior to
the Closing shall continue to be the employees of Suzhou Subsidiary immediately
after the Closing, as a matter of law.

(b) All Suzhou Employees shall, to the extent permitted under Applicable Law, be
given credit by Buyer and/or its Affiliates for all service with Suzhou
Subsidiary, the Seller or any of its Subsidiaries. Notwithstanding the
foregoing, Seller shall not credit service to the extent such crediting would
result in the duplication of benefits.

(c) Buyer shall take all steps necessary to permit each Suzhou Employee to
continue to participate in all social insurance, housing fund and other Benefit
Plans held or maintained by Suzhou Subsidiary or its Affiliates as of the
Closing Date.

(d) With respect to any accrued but unused annual leave as of the Closing Date
to which any Suzhou Employee is entitled pursuant to the annual leave policy of
Suzhou Subsidiary or its Affiliates (to the extent permitted by Applicable Law),
Buyer shall assume the Liability for such accrued but unused annual leave and
such annual leave shall become subject to the annual leave policy of Buyer and
Applicable Law.

Section 5.08. Tax Matters.

(a) Buyer shall prepare or cause to be prepared and file and pay or cause to be
filed and paid all Tax Returns of Singapore Subsidiary and Suzhou Subsidiary for
all Pre-Closing Tax Periods that are filed after the Closing Date. All such Tax
Returns shall be prepared in a manner consistent with past practice. No later
than thirty (30) days prior to the due date for filing such Tax Returns, Buyer
shall deliver the Tax Returns to Seller for its review, comment, and approval.
Buyer shall make all such changes as are reasonably requested by Seller, and
Buyer shall not file such Tax Returns without Seller’s approval, which shall not
be unreasonably withheld.

 

23



--------------------------------------------------------------------------------

(b) Buyer shall prepare or cause to be prepared and file or cause to be filed
any Tax Returns of Singapore Subsidiary and Suzhou Subsidiary for Tax periods
which includes (but does not end on) the Closing Date. All such Tax Returns
shall be prepared in a manner consistent with past practice. No later than
thirty (30) days prior to the due date for filing such Tax Returns, Buyer shall
deliver the Tax Returns to Seller for its review, comment, and approval. Buyer
shall make all such changes as are reasonably requested by Seller, and Buyer
shall not file such Tax Returns without Seller’s approval, which shall not be
unreasonably withheld.

(c) Buyer and Seller agree to furnish or cause to be furnished to each other,
upon request, as promptly as practicable, such information and assistance
relating to the Purchased Assets and Assumed Liabilities (including access to
books and records) as is reasonably necessary for the filing of all Tax returns,
the making of any election relating to Taxes, the preparation for any audit by
any Taxing Authority, and the prosecution or defense of any Proceeding relating
to any Tax. Buyer and Seller shall retain all books and records with respect to
Taxes pertaining to the Purchased Assets and Assumed Liabilities for a period of
at least six years following the Closing Date. On or after the end of such
period, each Party shall provide the other with at least ten calendar days prior
written notice before destroying any such books and records, during which period
the Party receiving such notice can elect to take possession, at its own
expense, of such books and records. Seller and Buyer shall cooperate with each
other in the conduct of any audit or other Proceeding relating to Taxes
involving the Purchased Assets or the Assumed Liabilities.

(d) All real property Taxes, personal property Taxes and similar ad valorem
obligations levied with respect to the Purchased Assets for a taxable period
which includes (but does not end on) the Closing Date (collectively, the
“Apportioned Obligations”) shall be apportioned between Seller and Buyer based
on the number of days of such taxable period included in the Pre-Closing Tax
Period and the number of days of such taxable period after the Closing Date (any
such portion of such taxable period, the “Post-Closing Tax Period”). Seller
shall be liable for the proportionate amount of such Taxes that is attributable
to the Pre-Closing Tax Period, and Buyer shall be liable for the proportionate
amount of such Taxes that is attributable to the Post-Closing Tax Period.

(e) All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, property, transfer, gains and similar
Taxes, levies, charges and fees (collectively, “Transfer Taxes”) incurred in
connection with the transactions contemplated by this Agreement shall be borne
by Buyer. Buyer and Seller shall cooperate in providing each other with any
appropriate resale exemption certifications and other similar documentation.
Buyer shall provide Seller with evidence satisfactory to Seller that such
Transfer Taxes have been timely paid.

(f) Apportioned Obligations and Transfer Taxes shall be timely paid, and all
applicable filings, reports and returns shall be filed, as provided by
Applicable Law. The paying

 

24



--------------------------------------------------------------------------------

Party shall be entitled to reimbursement from the non-paying Party in accordance
with Section 5.08(d). Upon payment of any such Apportioned Obligation, the
paying Party shall present a statement to the non-paying Party setting forth the
amount of reimbursement to which the paying Party is entitled under
Section 5.08(d) together with such supporting evidence as is reasonably
necessary to calculate the amount to be reimbursed. The non-paying Party shall
make such reimbursement promptly but in no event later than ten calendar days
after the presentation of such statement.

(g) Buyer shall not, and shall not permit any of its Affiliates to, make any
election under Section 338(g) of the Code with respect to the acquisition of
Singapore Subsidiary or Suzhou Subsidiary.

Section 5.09. Intercompany Accounts. Prior to the Closing Date, Seller shall use
its commercially reasonable efforts to have caused any and all Indebtedness or
other amounts (i) owed by Singapore Subsidiary or Suzhou Subsidiary to Seller or
any of its Subsidiaries (excluding Singapore Subsidiary and Suzhou Subsidiary)
or (ii) owed by Seller or any of its Subsidiaries (excluding Singapore
Subsidiary and Suzhou Subsidiary) to Singapore Subsidiary or Suzhou Subsidiary,
to be cancelled, forgiven, repaid, capitalized, such that all intercompany
balances between Singapore Subsidiary or Suzhou Subsidiary, on the one hand, and
Seller or any of its Subsidiaries (excluding Singapore Subsidiary and Suzhou
Subsidiary), on the other hand, are eliminated. If, by the end of sixty
(60) days after the Closing Date, Buyer shall have not received payment in full
on the outstanding accounts receivable existing on Suzhou Subsidiary’s books as
of the Closing Date, Buyer shall be entitled to assign and transfer, without any
representations and/or warranties (whether expressed or implied), the then
outstanding amount of the accounts receivable to Seller by written notice with
immediate effect, whereupon Seller shall be obligated to immediately pay the
then outstanding amount of the accounts receivable to Buyer of the designated
Subsidiary of Buyer in full; provided, however, that in lieu thereof Buyer shall
be entitled to offset the then outstanding amount of the accounts receivable
against the Purchase Price by deducting such amount from the unpaid principal of
the Promissory Note (pro rata across any then yet unpaid Installment Payments),
and settle such outstanding accounts receivable on behalf of Seller. For
avoidance of doubt, Buyer shall not have any obligations to take any steps to
collect any accounts receivable from any Persons.

Section 5.10. Legends. Buyer and Seller each acknowledge and agree that the
Singapore Subsidiary Shares will bear a legend in substantially the following
form: “The shares represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and have been acquired for investment
and not with a view to, or in connection with, the sale or distribution thereof.
Such shares may not be sold, offered for sale, pledged or hypothecated in the
absence of an effective registration statement thereunder or an exemption from
such registration.”

Section 5.11. Post-Close Conduct of Buyer. From the Closing Date until the Share
Escrow Fund Distribution Date, Buyer will not:

(a) allow Singapore Subsidiary or Suzhou Subsidiary to sell, lease, license,
transfer or otherwise dispose of any of its assets except (A) pursuant to the
Subsidiary Contracts or (B) otherwise in the ordinary course consistent with
past practice of such Subsidiary prior to the Closing Date;

 

25



--------------------------------------------------------------------------------

(b) sell, transfer, assign, convey or pledge the Singapore Subsidiary Shares or
the Suzhou Subsidiary Shares;

(c) allow the Singapore Subsidiary Shares or the Suzhou Subsidiary Shares to
become subject to any Lien;

(d) allow Singapore Subsidiary or Suzhou Subsidiary to (i) amend its charter
documents, (ii) issue, split, combine or reclassify any equity securities,
(iii) adopt or enter into a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization or (iv) create, incur, assume or otherwise be liable with respect
to any Indebtedness other than in the ordinary course consistent with past
practice of such subsidiary prior to the Closing Date;

(e) allow Singapore Subsidiary or Suzhou Subsidiary to commence any lawsuit
other than for (i) the routine collection of bills or (ii) in such cases where
Buyer in good faith determines that failure to commence suit would result in the
material impairment of a valuable aspect of the business of Singapore Subsidiary
or Suzhou Subsidiary (provided that Buyer shall consult with Seller prior to the
filing of such a suit); or

(f) agree or commit to do any of the foregoing.

Section 5.12. Supplement to Seller Disclosure Schedules. After the date of this
Agreement, Seller shall, from time to time prior to the Closing, by written
notice to Buyer, supplement or amend any section of the Seller Disclosure
Schedule, including one or more supplements or amendments thereto, to correct
any matter which would constitute a breach of any representation or warranty set
forth herein. Such supplemental or amended Seller Disclosure Schedule shall not
be deemed to cure any breach of such representation or warranty for the purposes
of Article VII hereof. If, however, the Closing occurs, such supplemental or
amended Seller Disclosure Schedule shall be effective to cure and correct for
all purposes any breach of any representation or warranty that would have
existed by reason of Seller not having made such supplement or amendment.

Section 5.13. Suzhou Cash Balance at Closing. Seller shall cause Suzhou
Subsidiary to have cash, cash equivalents or short-term investments of not less
than $4,240,000 as of the Closing.

ARTICLE 6

CONDITIONS TO CLOSING

Section 6.01. Conditions to Obligations of Buyer and Seller. The obligations of
Buyer and Seller to consummate the Closing are each subject to the satisfaction
of the following conditions:

(a) There shall be no injunction (final or preliminary), restraining order or
decree of any nature of any Governmental Authority of competent jurisdiction
that is in effect that restrains or prohibits the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements or
imposes conditions on such consummation not otherwise provided for herein.

 

26



--------------------------------------------------------------------------------

(b) The Bankruptcy Court shall have entered the Sale Order approving the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements.

Section 6.02. Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions, any of which may be waived, in writing, exclusively by Buyer:

(a) Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing Date.

(b) The representations and warranties of Seller set forth in this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
as if made at and as of the Closing (except for those representations and
warranties which address matters only as of an earlier date which shall have
been true and correct as of such earlier date) in all material respects.

(c) Buyer shall have received a certificate signed by an officer of Seller to
the effect of the matters set forth in Sections 6.02(a) and 6.02(b).

(d) Each Ancillary Agreement to which Seller is a party shall have been executed
and delivered to Buyer, and (assuming the execution and delivery thereof by
Buyer) each such agreement shall be in full force and effect.

Section 6.03. Conditions to Obligation of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction of the following further
conditions, any of which may be waived, in writing, exclusively by Seller:

(a) Buyer shall have performed in all material respects all of its obligations
hereunder required to be performed by it at or prior to the Closing Date.

(b) The representations and warranties of Buyer set forth in this Agreement
shall be true and correct as of the date of this Agreement and as of the Closing
as if made at and as of the Closing (except for those representations and
warranties which address matters only as of an earlier date which shall have
been true and correct as of such earlier date) in all material respects.

(c) Seller shall have received a certificate signed by an officer of Buyer
(A) to the effect of the matters set forth in Sections 6.03(a) and 6.03(b).

(d) Each Ancillary Agreement to which Buyer is a party shall have been executed
and delivered to Seller, and (assuming the execution and delivery thereof by
Seller) each such agreement shall be in full force and effect.

 

27



--------------------------------------------------------------------------------

ARTICLE 7

SURVIVAL; INDEMNIFICATION; ESCROW PROVISIONS

Section 7.01. Survival. The representations and warranties of the Parties
contained in this Agreement shall survive the Closing until the one (1) year
anniversary of the Closing Date (the “Escrow Expiration Date”). The covenants
and agreements of the Parties contained in this Agreement or in any certificate
delivered pursuant hereto or in connection herewith shall survive the Closing
indefinitely or for the shorter period explicitly specified therein, except that
for such covenants and agreements that survive for such shorter period, breaches
thereof shall survive indefinitely or until the latest date permitted by
Applicable Law. Notwithstanding the preceding sentence, any breach of a
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentence, if notice of the
inaccuracy thereof giving rise to such right of indemnity shall have been given
to the party against whom such indemnity may be sought prior to such time.

Section 7.02. Indemnification; Escrow Provisions.

(a) Establishment of the Escrow Funds. At the Closing, Seller shall deposit the
Singapore Subsidiary Shares with the Escrow Agent, such deposit to constitute
the Share Escrow Fund which shall be governed by the terms set forth herein and
the Escrow Agreement, and Buyer shall deliver endorsed stock powers to the
Escrow Agent in accordance with the Escrow Agreement. In accordance with
Section 2.07(c) hereof, within two (2) Business Days of Buyer’s obtaining the
requisite investment approval from the Investment Commission of the Ministry of
Economic Affairs of the Republic of China (Taiwan), Buyer shall deliver to the
Escrow Agent the Cash Escrow Amount for deposit with the Escrow Agent, such
deposit to constitute the Cash Escrow Fund, which shall be governed by the terms
set forth herein and the Escrow Agreement.

(b) Indemnification by Seller. Effective at and after the Closing, Seller hereby
indemnifies and agrees to hold harmless Buyer and each of its officers,
directors, employees, agents and Affiliates (each, a “Buyer Indemnitee”), and
the Cash Escrow Fund shall be available to compensate any Buyer Indemnitee, for
any Damages actually suffered by such Buyer Indemnitee arising out of (i) any
misrepresentation or breach of warranty (each such misrepresentation and breach
of warranty a “Warranty Breach”) made by Seller pursuant to this Agreement,
(ii) any breach of covenant or agreement made or to be performed by Seller
pursuant to this Agreement or (iii) any Excluded Liability; provided that with
respect to indemnification by Seller for:

(X) Warranty Breaches, (1) Seller shall not be liable unless the aggregate
amount of Damages with respect to such Warranty Breaches exceeds $250,000 and
then only to the extent of such excess and (2) Seller’s maximum liability for
all such Warranty Breaches shall not exceed the amount of $5,400,000 (the
“Warranty Breach Cap”); and

(Y) any breach of covenant or agreement made or to be performed by Seller
pursuant to this Agreement and any Excluded Liability, (1) Seller shall not be
liable unless the aggregate amount of Damages with respect thereto exceeds
$250,000 and then only to the extent of such excess and (2) Seller’s maximum
liability for all such breaches shall not exceed the amount of the Purchase
Price (the “Purchase Price Cap”).

 

28



--------------------------------------------------------------------------------

(c) Indemnification by Buyer. Effective at and after the Closing, Buyer hereby
indemnifies and agrees to hold harmless Seller and each of its officers,
directors, employees, agents and Affiliates (each, a “Seller Indemnitee”) from
any and all Damages actually suffered by such Seller Indemnitees arising out of
(i) any Warranty Breach made by Buyer pursuant to this Agreement, (ii) breach of
covenant or agreement made or to be performed by Buyer pursuant to this
Agreement or (iii) any Assumed Liability; provided that with respect to
indemnification by Buyer for:

(X) Warranty Breaches (1) Buyer shall not be liable unless the aggregate amount
of Damages with respect to such Warranty Breaches exceeds $250,000 and then only
to the extent of such excess and (2) Buyer’s maximum liability for all such
Warranty Breaches shall not exceed the Warranty Breach Cap; and

(Y) any breach of covenant or agreement made or to be performed by Buyer
pursuant to this Agreement and any Assumed Liability, Buyer’s maximum liability
for all such breaches shall not exceed the Purchase Price Cap.

(d) Exception to Limitations on Recovery. Notwithstanding the foregoing, the
limitations in Sections 7.02(b)(X) and 7.02(c)(X) with respect to the amount of
recovery for Damages, as well as the time limitations for survival of
indemnification matters set forth in Section 7.01, shall not apply to any claims
with respect to actual fraud involving a knowing and intentional
misrepresentation of a fact material to the transactions contemplated by this
Agreement made with the intent of inducing any other Party hereto to enter into
this Agreement and upon which such other Party has relied (as opposed to any
fraud claim based on constructive knowledge, negligent misrepresentation or a
similar theory) under applicable tort laws.

(e) Buyer Recourse to the Cash Escrow Fund. Subject to the following
requirements and Section 8.03(a) hereof, the Cash Escrow Fund shall be in
existence during the period immediately following the Closing and shall
terminate at 11:59 p.m. Pacific Time on the Escrow Expiration Date (such period,
the “Escrow Period”), and all property thereafter remaining in the Cash Escrow
Fund shall be distributed as set forth in the last sentence of this
Section 7.02(e); provided, however, that (x) the Escrow Period for the Cash
Escrow Fund shall not terminate with respect to such amount as may be necessary
in the good faith judgment of Buyer, subject to the objection of Seller and the
subsequent determination of the matter in the manner as provided in Section 7.03
hereof, to satisfy any unsatisfied Claims made pursuant to Section 7.02(b)
concerning facts and circumstances existing prior to the Escrow Expiration Date
which claims are specified in any Officer’s Certificate delivered to the Escrow
Agent prior to the Escrow Expiration Date. Promptly after all such Claims made
pursuant to Section 7.02(b), if any, have been resolved, Buyer and Seller shall
cause the Escrow Agent to deliver to Seller the remaining portion of the Cash
Escrow Fund not required to satisfy such Claims.

(f) Seller Recourse to the Share Escrow Fund. Subject to the following
requirements and Section 8.03(a) hereof, the Share Escrow Fund shall be in
existence during the period immediately following the Closing and shall
terminate at 11:59 p.m. Pacific Time on the

 

29



--------------------------------------------------------------------------------

date upon which the Promissory Note has been paid in full (such date, the “Share
Escrow Fund Distribution Date”). Upon receipt by Seller of each Installment
Payment, Buyer and Seller shall cause the Escrow Agent to deliver following
portion of the Singapore Subsidiary Shares in the Share Escrow Fund to Buyer in
accordance with the following schedule:

 

Upon Receipt by Seller of Installment Payment

   Singapore Subsidiary
Shares Released

First Installment Payment (60th day following Closing Date)

   34,331

Second Installment Payment (120th day following Closing Date)

   34,332

Third Installment Payment (180th day following Closing Date)

   34,332

Section 7.03. Procedures; Disputes.

(a) The party seeking indemnification pursuant to Section 7.02 (the “Indemnified
Party”) agrees to give prompt notice to the party against whom indemnity is
sought (the “Indemnifying Party”) of the assertion of any claim (a “Claim”), or
the commencement of Proceeding in respect of which indemnity may be sought under
such Section and will provide the Indemnifying Party such information with
respect thereto that the Indemnifying Party may reasonably request. The failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
its obligations hereunder, except to the extent such failure shall have
adversely prejudiced the Indemnifying Party. In connection with any Claim, the
Indemnified Party shall deliver to the Indemnifying Party and the Escrow Agent a
certificate signed by any officer of the Indemnified Party (any certificate
delivered in accordance with the provisions of this Section 7.03(a) an
“Officer’s Claim Certificate”):

(i) stating that an Indemnified Party has a claim for indemnification pursuant a
specifically identified provision of Section 7.02 hereof;

(ii) to the extent possible, contain a good faith non-binding, preliminary
estimate of the amount to which such Indemnified Party claims to be entitled to
receive, which shall be the amount of Damages such Indemnified Party claims to
have so incurred; and

(iii) specifying in reasonable detail (based upon the information then possessed
by such Person) the material facts known to the Indemnified Party giving rise to
such Claim.

(b) If the Indemnifying Party in good faith objects to any claim made by the
Indemnified Party in any Officer’s Claim Certificate, then the Indemnifying
Party shall deliver a written notice (a “Claim Dispute Notice”) to the
Indemnified Party and the Escrow Agent, during the 30 calendar day period
commencing upon receipt by the Indemnifying Party of the Officer’s Claim
Certificate. The Claim Dispute Notice shall set forth in reasonable detail the
principal basis for the dispute of any Claim made by the Indemnified Party in
the Officer’s Claim Certificate. If the Indemnifying Party does not deliver a
Claim Dispute Notice to the Indemnified Party and the Escrow Agent prior to the
expiration of such 30 calendar day period, then the Indemnifying Party shall
promptly cause the Escrow Agent to wire cash in immediately available funds to
the Indemnified Party in the amount of the Damages set forth in the Officer’s
Claim Certificate.

 

30



--------------------------------------------------------------------------------

(c) If the Indemnifying Party delivers a Claim Dispute Notice, then the
Indemnified Party and the Indemnifying Party shall attempt in good faith to
resolve any objections raised by the Indemnifying Party in such Claim Dispute
Notice. If the Indemnified Party and the Indemnifying Party agree to a
resolution of such objection, a memorandum setting forth such agreement shall be
prepared and signed by both parties and the Indemnifying Party shall promptly
cause the Escrow Agent to wire cash in immediately available funds to the
Indemnified Party in the amount of the Damages set forth in accordance with the
terms of such memorandum.

(d) If no such resolution can be reached during the 45 calendar day period
following the Indemnified Party’s receipt of a given Claim Dispute Notice, then
upon the expiration of such 45 calendar day period, either the Indemnified Party
or the Indemnifying Party may bring suit to resolve the objection in accordance
with Sections 9.05, 9.06 and 9.07. The decision of the trial court as to the
validity and amount of any claim in such Officer’s Claim Certificate shall be
nonappealable, binding and conclusive upon the Indemnified Party and the
Indemnifying Party, and, as applicable, the Indemnifying Party shall promptly
cause the Escrow Agent to wire cash in immediately available funds to the
Indemnified Party in the amount of the Damages set forth in accordance
therewith. Judgment upon any award rendered by the trial court may be entered in
any court having jurisdiction.

Section 7.04. Defense of Third Party Claims.

(a) The Indemnifying Party shall be entitled to participate in the defense of
any Claim asserted by any third party (“Third Party Claim”) and, subject to the
limitations set forth in this Section, shall be entitled to control and appoint
lead counsel for such defense, in each case at its expense.

(b) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 7.04,
(i) the Indemnifying Party shall obtain the prior written consent of the
Indemnified Party (which shall not be unreasonably withheld) before entering
into any settlement of such Third Party Claim, if the settlement does not
release the Indemnified Party from all liabilities and obligations with respect
to such Third Party Claim or the settlement imposes injunctive or other
equitable relief against the Indemnified Party and (ii) the Indemnified Party
shall be entitled to participate in the defense of such Third Party Claim and to
employ separate counsel of its choice for such purpose. The fees and expenses of
such separate counsel shall be paid by the Indemnified Party.

(c) Each Party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith in accordance with
Applicable Law.

Section 7.05. Calculation of Damages.

(a) The amount of any Damages payable under Section 7.02 by the Indemnifying
Party shall be net of (i) any Tax benefit actually realized by such Indemnified
Party or its

 

31



--------------------------------------------------------------------------------

Affiliates as a result of such Damages in the taxable year in which such Damages
are incurred and (ii) any amounts recovered or recoverable by the Indemnified
Party under applicable insurance policies, or from any other Person alleged to
be responsible therefor. If the Indemnified Party realizes any such Tax benefit
or receives any amounts under applicable insurance policies, or from any other
Person alleged to be responsible for any Damages subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made or expense
incurred by such Indemnifying Party in connection with providing such
indemnification payment up to the amount so realized or received by the
Indemnified Party, net of any expenses incurred by such Indemnified Party in
realizing or receiving such amount.

(b) The Indemnifying Party shall not be liable for consequential, special,
indirect, exemplary or punitive Damages or Damages for lost profits or
diminution in value (other than any payable to a third party pursuant to a Third
Party Claim).

Section 7.06. Exclusive Remedy. Except as set forth in Sections 7.02(b)(Y) and
7.02(d), the recourse to the Cash Escrow Fund in accordance with Section 7.02(e)
shall be the sole and exclusive remedy following the Closing as to all Damages
any Buyer Indemnitee may incur arising from or relating to this Agreement (it
being understood that nothing in this Section 7.06 or elsewhere in this
Agreement shall affect the Parties’ rights to specific performance or other
equitable remedies with respect to the covenants referred to in this Agreement).

Section 7.07. Adjustment to Purchase Price. The Parties agree to treat any
indemnification payment received pursuant to this Agreement for all Tax purposes
as an adjustment to the Purchase Price.

ARTICLE 8

TERMINATION

Section 8.01. Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned at any time prior to the Closing:

(a) by mutual written agreement of Seller and Buyer;

(b) by either Seller or Buyer if the Closing shall not have been consummated on
or before the date that is six (6) months from the date of the Agreement (the
“Termination Date”); provided, however, that the failure to consummate the
Closing on or before the Termination Date did not result solely from the failure
of the Party seeking termination of this Agreement to fulfill any undertaking or
commitment on its part provided for herein prior to Closing;

(c) by Seller, if (i) any representation or warranty of Buyer contained in this
Agreement shall be materially inaccurate such that the condition set forth in
Section 6.03(b) would not be satisfied or (ii) the covenants or obligations of
Buyer contained in this Agreement shall have been breached such that the
condition set forth in Section 6.03(a) would not be satisfied; provided,
however, that if an inaccuracy or breach is curable by Buyer during the 30
calendar day period after Seller notifies Buyer in writing of the existence of
such inaccuracy or breach, then Seller may not terminate this Agreement under
this Section 8.01(c) as a result of

 

32



--------------------------------------------------------------------------------

such inaccuracy or breach prior to the expiration of such period unless Buyer is
no longer continuing to exercise commercially reasonable efforts to cure such
inaccuracy or breach (provided that no cure period shall be required for a
breach which by its nature cannot be cured);

(d) by Buyer, if (i) any representation or warranty of Seller contained in this
Agreement shall be materially inaccurate such that the condition set forth in
Section 6.02(b) would not be satisfied or (ii) the covenants or obligations of
Seller contained in this Agreement shall have been breached such that the
condition set forth in Section 6.02(a) would not be satisfied; provided,
however, that if an inaccuracy or breach is curable by Seller during the 30
calendar day period after Buyer notifies Seller in writing of the existence of
such inaccuracy or breach, then Buyer may not terminate this Agreement under
this Section 8.01(d) as a result of such inaccuracy or breach prior to the
expiration of such period unless Seller is no longer continuing to exercise
commercially reasonable efforts to cure such inaccuracy or breach (provided that
no cure period shall be required for a breach which by its nature cannot be
cured); or

(e) by either Seller or Buyer if consummation of the transactions contemplated
hereby would violate any nonappealable final order, decree or judgment of any
Governmental Authority having competent jurisdiction or if Seller’s motion to
the Bankruptcy Court for approval of the Sale Order is denied by the Bankruptcy
Court.

The Party desiring to terminate this Agreement pursuant to this Section 8.01
shall give written notice of such termination to the other Party.

Section 8.02. Termination Post-Close. If Buyer has not obtained the requisite
investment approval from the Investment Commission of the Ministry of Economic
Affairs of the Republic of China (Taiwan) within sixty (60) days of the Closing
Date, then Seller shall have the right to terminate this Agreement by providing
written notice to Buyer and to the Escrow Agent, and the transactions hereunder
shall become null and void ab initio.

Section 8.03. Effect of Termination.

(a) If this Agreement is terminated by Seller pursuant to Section 8.02, the
Escrow Agent shall deliver the Singapore Subsidiary Shares and the Purchased
Assets to Seller, and any portion of the Purchase Price paid by Buyer shall be
returned to Buyer.

(b) If this Agreement is terminated pursuant to Sections 8.01 or 8.02, such
termination shall be without liability of either Party (or any stockholder,
director, officer, employee, agent, consultant or representative of such Party)
to the other Party to this Agreement; provided that if such termination shall
result from the knowing, willful and intentional (i) failure of either Party to
fulfill a condition to the performance of the obligations of the other Party,
(ii) failure to perform a covenant of this Agreement or (iii) breach by either
Party hereto of any representation or warranty or agreement contained herein,
such Party shall be fully liable for any and all Damages incurred or suffered by
the other Party as a result of such failure or breach. The provisions of
Sections 5.05, 5.06 and Article 9 shall survive any termination hereof.

 

33



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Any notices or other communications required or permitted
under, or otherwise made in connection with this Agreement or any Ancillary
Agreement (unless otherwise specified therein), shall be in writing and shall be
deemed to have been duly given (i) when delivered in person, (ii) upon
confirmation of receipt when transmitted by facsimile transmission, (iii) upon
receipt after dispatch by registered or certified mail, postage prepaid or
(iv) on the next Business Day if transmitted by national overnight courier (with
confirmation of delivery), in each case, addressed as follows:

If to Buyer, to:

Powertech Technology Inc.

No. 26, Datong Road, Hsinchu Industrial Park

Hukou, Hsinchu 30352

Taiwan

Attention: Mr. C.C. Liao, Vice President & Deputy Chief Executive Officer

Facsimile No.: +88.63.597.9900

If to Seller, to:

Spansion LLC

915 DeGuigne Drive

Sunnyvale, California 94088

USA

Attention: Nancy Richardson

Facsimile No.: +1.408.616.3762

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, California 94025

Attention: Tad J. Freese

Facsimile No.: (650) 463-2600

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a Business Day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 9.02. Amendments and Waivers.

(a) Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each Party to this Agreement, or in the case of a waiver, by the
Party against whom the waiver is to be effective.

 

34



--------------------------------------------------------------------------------

(b) No failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

Section 9.03. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the Party
incurring such cost or expense.

Section 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns;
provided that no Party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
Party hereto.

(b) Nothing in this Agreement, express or implied, shall confer upon any Person
other than the Parties hereto any rights, benefits or remedies of any nature
whatsoever under or by reason of this Agreement; provided that the provisions of
Article 7 shall inure to the benefit of the Indemnified Party benefiting
therefrom.

Section 9.05. Governing Law. This Agreement, and all claims and causes of action
arising out of, based upon, or related to this Agreement or the negotiation,
execution or performance hereof, shall be governed by, and construed,
interpreted and enforced in accordance with, the laws of Hong Kong, subject to
the mandatory laws of the People’s Republic of China.

Section 9.06. Dispute Resolution Procedures. Except as otherwise provided in
Sections 2.05(c), 2.06 and 7.03 hereof, the Parties hereby agree that claims,
disputes or controversies of whatever nature, arising out of, in connection with
or in relation to the interpretation, performance or breach of this Agreement
(or any other agreement contemplated by or related to this Agreement), shall be
resolved in accordance with the dispute resolution procedures set forth in
Schedule 9.06 attached hereto.

Section 9.07. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT SUCH
PARTY MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION, SUIT OR PROCEEDING BETWEEN
THE PARTIES HERETO ARISING OUT OF, BASED UPON OR RELATING TO THIS AGREEMENT, THE
ANCILLARY AGREEMENTS OR THE NEGOTIATION, EXECUTION OR PERFORMANCE HEREOF OR
THEREOF.

Section 9.08. Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument. This
Agreement shall become

 

35



--------------------------------------------------------------------------------

effective when each Party hereto shall have received a counterpart hereof signed
by the other Party hereto. Until and unless each Party has received a
counterpart hereof signed by the other Party hereto, this Agreement shall have
no effect and no Party shall have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).

Section 9.09. Entire Agreement; Mutual Drafting; Headings. This Agreement, the
Ancillary Agreements and the Confidentiality Agreement constitute the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement. Each Party has participated in the drafting of this Agreement and the
Ancillary Agreements, which each Party acknowledges is the result of extensive
negotiations between the Parties. The captions, headings and table of contents
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement or the Ancillary
Agreements.

Section 9.10. Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the “bulk sales,” “bulk transfer” or similar laws.

Section 9.11. Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 9.12. Specific Performance. The Parties agree that irreparable damage
would occur in the event that any provision of this Agreement were not performed
in accordance with its specific terms or was otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and that the Parties may
enforce specifically the terms and provisions of this Agreement, and any such
injunction shall be in addition to any other remedy to which any Party is
entitled, at law or in equity.

[Signature Page Follows]

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

POWERTECH TECHNOLOGY INC. By:  

/s/    D.K. Tsai

Name:   D.K. Tsai Title:   Chairman

 

SELLER: SPANSION LLC By:  

/s/    John Kispert

Name:   John Kispert Title:   Chief Executive Officer